Exhibit 10.1

TERRAFORM GLOBAL, INC.,

TERRAFORM GLOBAL, LLC and

TERRAFORM GLOBAL OPERATING, LLC

and

SUNEDISON, INC.

as Manager

MANAGEMENT SERVICES AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1. INTERPRETATION      1        1.1    Definitions     
1        1.2    Headings and Table of Contents      6        1.3   
Interpretation      6        1.4    Service Recipients Third Party Beneficiaries
     7        1.5    Actions by the Manager or the Service Recipients      7   
ARTICLE 2. APPOINTMENT OF THE MANAGER      8        2.1    Appointment and
Acceptance      8        2.2    Other Service Recipients      8        2.3   
Subcontracting and Other Arrangements      8        2.4    Assumption of O&M and
Asset Management Contracts      8    ARTICLE 3. SERVICES AND POWERS OF THE
MANAGER      9        3.1    Services      9        3.2    Supervision of
Manager’s Activities      10        3.3    Restrictions on the Manager      10
       3.4    Errors and Omissions Insurance      11        3.5    Retention of
Third-Party Project Asset Manager      11    ARTICLE 4. RELATIONSHIP BETWEEN THE
MANAGER AND THE SERVICE RECIPIENTS      12        4.1    Independent Contractor,
No Partnership or Joint Venture      12    ARTICLE 5. MANAGEMENT AND EMPLOYEES
     12   

    5.1

   Management and Employees      12    ARTICLE 6. INFORMATION AND RECORDS     
12   

    6.1

   Books and Records      12   

    6.2

   Examination of Records by the Service Recipients      13   

    6.3

   Access to Information by Manager Group      13   

    6.4

   Access to Information by Service Recipients      13   

    6.5

   Additional Information      14    ARTICLE 7. FEES AND EXPENSES      14   

    7.1

   Base Management Fee      14   



--------------------------------------------------------------------------------

          Page       7.2    Computation and Payment of Quarterly Base Management
Fee Amount      14        7.3    Expenses      14        7.4    Governmental
Charges      16        7.5    Computation and Payment of Expenses and
Governmental Charges      16   

ARTICLE 8. REPRESENTATIONS AND WARRANTIES OF THE MANAGER AND THE SERVICE
RECIPIENTS

     16        8.1    Representations and Warranties of the Manager      16   
    8.2    Representations and Warranties of the Service Recipients      17   
ARTICLE 9. LIABILITY AND INDEMNIFICATION      18        9.1    Indemnity      18
       9.2    Limitation of Liability      19        9.3    Benefit to all
Manager Indemnified Parties      20    ARTICLE 10. TERM AND TERMINATION      20
       10.1    Term      20        10.2    Termination by the Service Recipients
     20        10.3    Termination by the Manager      21        10.4   
Survival Upon Termination      22        10.5    Action Upon Termination      22
       10.6    Release of Money or other Property Upon Written Request      22
   ARTICLE 11. NON-COMPETE      23        11.1    Non-Compete      23   
    11.2    Non-Solicitation      24        11.3    Survival      24    ARTICLE
12. GENERAL PROVISIONS      24        12.1    Amendment, Waiver      24   
    12.2    Assignment      25        12.3    Failure to Pay When Due      25   
    12.4    Invalidity of Provisions      25        12.5    Entire Agreement   
  25        12.6    Mutual Waiver of Jury Trial      26        12.7    Consent
to Jurisdiction and Service of Process      26        12.8    Governing Law     
27        12.9    Enurement      27        12.10    Notices      27        12.11
   Further Assurances      28        12.12    Counterparts      28   



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS AGREEMENT is made as of August 5, 2015, by and among TerraForm Global,
Inc., a Delaware corporation (“Global”), TerraForm Global, LLC, a Delaware
limited liability company (“Global LLC”), TerraForm Global Operating, LLC, a
Delaware limited liability company (“Global Operating”), and SunEdison, Inc., a
Delaware corporation (the “Manager”). This Agreement shall become effective
immediately prior to the consummation of the initial public offering of Global’s
Class A Common Stock on the date first above written.

RECITALS:

A. Global, Global LLC and Global Operating directly and indirectly, as
applicable, hold interests in the Service Recipients (as defined below).

B. Global, Global LLC and Global Operating wish to engage the Manager to provide
or arrange for other Service Providers (as defined below) to provide the
services set forth in this Agreement to the Service Recipients, subject to the
supervision of such services by the Independent Committee (as defined below) and
the terms and conditions of this Agreement, and the Manager wishes to accept
such engagement.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

ARTICLE 1.

INTERPRETATION

1.1 Definitions

In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:

1.1.1 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person.

1.1.2 “Acquired Assets” means any renewable generation and infrastructure asset
acquired after the date hereof by any member of the Global Group, including, but
not limited, to any assets acquired pursuant to the Support Agreement or
otherwise agreed upon by the Manager and Global.

1.1.3 “Agreement” means this Management Services Agreement, and “herein,”
“hereof,” “hereby,” “hereunder” and similar expressions refer to this Agreement
and include every instrument supplemental or ancillary to this Agreement and,
except where the context otherwise requires, not to any particular article or
section thereof.

 

1



--------------------------------------------------------------------------------

1.1.4 “Asset Management Agreements” means any project-level asset management or
administrative support agreements entered or to be entered into between any
member of the Global Group and any member of the Manager’s Group or any third
party.

1.1.5 “Base Management Fee” means,

for the calendar year 2015, zero dollars ($0)

for the calendar year 2016, an amount equal to 2.5% of Global’s Cash Available
for Distribution;

for the calendar year 2017, an amount equal to 2.5% of Global’s Cash Available
for Distribution;

for the calendar year 2018, an amount equal to 2.5% of Global’s Cash Available
for Distribution; and

for the calendar year 2019 and thereafter, an amount equal to the Manager
Group’s actual cost in providing services pursuant to the terms of this
Agreement.

The Base Management Fee may be increased or decreased from time to time by an
agreed upon amount resulting from the amendment of the scope of the Services
pursuant to Section 12.1.1 hereof.

1.1.6 “Business” means the business carried on from time to time by the Global
Group.

1.1.7 “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close.

1.1.8 “Cash Available for Distribution” means net cash provided by (used in)
operating activities (i) plus or minus changes in assets and liabilities as
reflected on Global’s statements of cash flows, (ii) minus deposits into (or
plus withdrawals from) restricted cash accounts required by project financing
arrangements to the extent they decrease (or increase) cash provided by
operating activities, (iii) minus cash distributions paid to noncontrolling
interests, if any, (iv) minus scheduled project-level and other debt service
payments and repayments in accordance with the related borrowing arrangements,
to the extent they are paid from operating cash flows during a period, (v) minus
non-expansionary capital expenditures, if any, to the extent they are paid from
operating cash flows during a period, and (vi) plus or minus other operating
items as necessary to present the cash flows Global deems representative of its
core business operations, with the approval of Global’s audit committee.

1.1.9 “Change in Control” shall mean any of the following: (i) any subsidiary of
the Manager that owns the stock in Global no longer being a Subsidiary of the
Manager; (ii) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
any of the Parties to any Person or group of related Persons

 

2



--------------------------------------------------------------------------------

for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Group”), together with any affiliates thereof;
(iii) the commencement of the liquidation or dissolution of any of the Parties;
(iii) any Person or Group shall become the beneficial owner (within the meaning
of Section 13(d) of the Exchange Act), directly or indirectly, of shares
representing more than 50% of the aggregate voting power of the issued and
outstanding stock entitled to vote in the election of directors, managers or
trustees (the “Voting Stock”) of any of the Parties and such Person or Group
actually has the power to vote such shares in any such election; (iv) the
replacement of a majority of the Board of Directors of any of the Parties over a
two-year period from the directors who constituted the applicable Board of
Directors at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the applicable Board of
Directors then still in office who were members of such Board of Directors at
the beginning of such period; or (v) a merger or consolidation of any of the
Parties with another entity in which holders of the Common Stock of the
applicable Party immediately prior to the consummation of the transaction hold,
directly or indirectly, immediately following the consummation of the
transaction, 50% or less of the common equity interest in the surviving
corporation in such transaction.

1.1.10 “Claims” has the meaning assigned thereto in Section 9.1.1 hereof.

1.1.11 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the managing member of B) or by virtue of
beneficial ownership of or control over a majority of the voting or economic
interests in B; and, for certainty and without limitation, if A owns or has
control over shares to which are attached more than 50% of the votes permitted
to be cast in the election of directors to the Governing Body of B or A is the
general partner of B, a limited partnership, then in each case A Controls B for
this purpose, and the term “Controlled” has the corresponding meaning.

1.1.12 “Construction Completion Date” means the date on which (i) control over
the relevant power project site has been obtained by the relevant Person,
including through the execution of appropriate purchase option, lease option or
similar agreements; (ii) a power purchase agreement or other energy off-take
agreement has been secured for such project by the relevant Person; and
(iii) such project has reached mechanical completion, which is prior to the
project being placed into service.

1.1.13 “Expense Statement” has the meaning assigned thereto in Section 7.5.

1.1.14 “GAAP” means generally accepted accounting principles in the United
States, and otherwise applicable local accounting principles, used by Global in
preparing its financial statements from time to time; provided that, at any time
after adoption of IFRS by Global for its financial statements and reports for
all financial reporting purposes, all references to GAAP hereunder shall be to
IFRS.

1.1.15 “Global” has the meaning assigned thereto in the preamble.

 

3



--------------------------------------------------------------------------------

1.1.16 “Global Group” means Global, Global LLC, Global Operating and their
direct and indirect Subsidiaries.

1.1.17 “Global LLC” has the meaning assigned thereto in the preamble.

1.1.18 “Global Operating” has the meaning assigned thereto in the preamble.

1.1.19 “Governing Body” means (i) with respect to a corporation, the board of
directors of such corporation, (ii) with respect to a limited liability company,
the manager(s) or managing member(s) of such limited liability company,
(iii) with respect to a limited partnership, the board, committee or other body
of the general partner of such partnership that serves a similar function or the
general partner itself (or if any such general partner is itself a limited
partnership, the board, committee or other body of such general partner’s
general partner that serves a similar function or such general partner’s
partner) and (iv) with respect to any other Person, the body of such Person that
serves a similar function, and in the case of each of (i) through (iv) includes
any committee or other subdivision of such body and any Person to whom such body
has delegated any power or authority, including any officer and managing
director.

1.1.20 “Governing Instruments” means (i) the certificate of incorporation and
bylaws in the case of a corporation, (ii) the articles of formation and
operating agreement in the case of a limited liability company (iii) the
partnership agreement in the case of a partnership, and (iv) any other similar
governing document under which an entity was organized, formed or created and/or
operates.

1.1.21 “Governmental Authority” means any (i) international, national,
multinational, federal, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including ISO/RTOs, (ii) self-regulatory organization or stock exchange,
(iii) subdivision, agent, commission, board, or authority of any of the
foregoing, or (iv) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing.

1.1.22 “Governmental Charges” has the meaning assigned thereto in Section 7.4
hereof.

1.1.23 “IFRS” means the International Financial Reporting Standards as issued by
the International Accounting Standards Board.

1.1.24 “Independent Committee” means the Corporate Governance and Conflicts
Committee of Global’s Board of Directors.

1.1.25 “Interest Payment Agreement” means the Interest Payment Agreement dated
on or about the date hereof by and among Global LLC, Global Operating, SunEdison
Holdings Corporation and Manager.

1.1.26 “Interest Rate” means, for any day, the rate of interest equal to the
overnight U.S. dollar London interbank offered rate on such day.

 

4



--------------------------------------------------------------------------------

1.1.27 “ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of energy in any jurisdiction in which
the Global Group owns assets or operates.

1.1.28 “Laws” means any and all applicable (i) laws, constitutions, treaties,
statutes, codes, ordinances, principles of common law and equity, rules,
regulations and municipal bylaws whether domestic, foreign or international,
(ii) judicial, arbitral, administrative, ministerial, departmental and
regulatory judgments, orders, writs, injunctions, decisions, and awards of any
Governmental Authority, and (iii) policies, practices and guidelines of any
Governmental Authority which, although not actually having the force of law, are
considered by such Governmental Authority as requiring compliance as if having
the force of law, and the term “applicable,” with respect to such Laws and in
the context that refers to one or more Persons, means such Laws that apply to
such Person or Persons or its or their business, undertaking, property or
securities at the relevant time and that emanate from a Governmental Authority
having jurisdiction over the Person or Persons or its or their business,
undertaking, property or securities.

1.1.29 “Liabilities” has the meaning assigned thereto in Section 9.1.1 hereof.

1.1.30 “Manager Group” means the Manager and its Affiliates (other than any
member of the Global Group) and any other Service Providers.

1.1.31 “Manager Indemnified Parties” has the meaning assigned thereto in
Section 9.1.1 hereof.

1.1.32 “Manager” has the meaning assigned thereto in the preamble.

1.1.33 “O&M Agreements” means any project-level operation and maintenance
agreements entered or to be entered into between any member of the Global Group
and any member of the Manager’s Group or any other third party.

1.1.34 “Operational and Other Services” means any services provided by any
member of the Manager Group to any member of the Global Group, including
financial advisory, operations and maintenance, marketing, agency, development,
operating management and other services, including services provided under any
Operating and Administrative Agreement.

1.1.35 “Operating and Administrative Agreements” means the O&M Agreements and
Asset Management Agreements in effect on the date hereof between certain members
of the Global Group and Affiliates of the Manager for such Global Group members’
operating, project-level asset management and administrative needs and, with
respect to any Acquired Assets, any operations and administrative agreements
between any of the Acquired Assets and Affiliates of the Manager for such
asset’s operating, project-level asset management and administrative needs in
effect as of the date of acquisition of the Acquired Asset by a member of the
Global Group; for greater certainty, none of the Operating and Administrative
Agreements are, or shall be, amended or terminated, or otherwise altered, by
this Agreement.

1.1.36 “Parties” means any of Global, Global LLC, Global Operating LLC or
SunEdison, Inc.

 

5



--------------------------------------------------------------------------------

1.1.37 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority.

1.1.38 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or Governmental Agency,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning.

1.1.39 “Quarter” means a calendar quarter ending on the last day of March, June,
September or December.

1.1.40 “Service Providers” means the Manager, any member of the Manager Group
and any other entity or individual that the Manager has arranged to provide the
Services to any Service Recipient in accordance with Section 2.3 hereof.

1.1.41 “Service Recipient” means Global, Global LLC, Global Operating and the
Subsidiaries listed on Schedule I hereto, as well as any other direct and
indirect Subsidiary of Global, Global LLC, Global Operating, as applicable,
acquired or formed after the date hereof that receives Services from a Service
Provider pursuant to this Agreement.

1.1.42 “Services” has the meaning assigned thereto in Section 3.1 hereof.

1.1.43 “Subsidiary” means, with respect to any Person, (i) any other Person that
is directly or indirectly Controlled by such Person, (ii) any trust in which
such Person holds all of the beneficial interests or (iii) any partnership,
limited liability company or similar entity in which such Person holds all of
the interests other than the interests of any general partner, managing member
or similar Person.

1.1.44 “Support Agreement” means the Support Agreement between the Manager and
Global dated on or about the date hereof that provides Global LLC a right to
purchase certain assets of the Manager.

1.1.45 “Third Party Claim” has the meaning assigned thereto in Section 9.1.3
hereof.

1.1.46 “Transaction Fees” means fees paid or payable by the Service Recipients,
which are on market terms, with respect to financial advisory services
ordinarily carried out by investment banks in the context of mergers and
acquisitions transactions.

1.2 Headings and Table of Contents

The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.

1.3 Interpretation

 

6



--------------------------------------------------------------------------------

In this Agreement, unless the context otherwise requires:

1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;

1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;

1.3.3 references to any Person include such Person’s successors and permitted
assigns

1.3.4 any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to, all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;

1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;

1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and

1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.

1.4 Service Recipients Third Party Beneficiaries

The Manager agrees that each of the Service Recipients, including the Service
Recipients listed on Schedule I hereto and any other Service Recipient formed or
acquired after the date of this Agreement in accordance with Section 2.2 hereof,
shall be, and is hereby, named as express third-party beneficiary of this
Agreement entitled to all the benefits conferred under this Agreement.

1.5 Actions by the Manager or the Service Recipients

Unless the context requires otherwise, where the consent of or a determination
is required by the Manager or Service Recipient hereunder, the parties shall be
entitled to conclusively rely upon it having been given or taken, as applicable,
if, the Manager or such Service Recipient, as applicable, has communicated the
same in writing.

 

7



--------------------------------------------------------------------------------

ARTICLE 2.

APPOINTMENT OF THE MANAGER

2.1 Appointment and Acceptance

2.1.1 Subject to and in accordance with the terms, conditions and limitations in
this Agreement, Global, Global LLC and Global Operating hereby appoint the
Manager to provide or arrange for other Service Providers to provide the
Services to the Service Recipients. This appointment will be subject to the
express terms of this Agreement and to the supervision of the Manager and all
other Service Providers by the Independent Committee.

2.1.2 The Manager hereby accepts the appointment provided for in Section 2.1.1
and agrees to act in such capacity and to provide or arrange for other Service
Providers to provide the Services to the Service Recipients upon the terms,
conditions and limitations in this Agreement.

2.2 Other Service Recipients

The parties acknowledge that any Subsidiary of Global, Global LLC or Global
Operating formed or acquired in the future that is not a Service Recipient on
the date hereof may become a Service Recipient under this Agreement. In the
event that any such addition results in an amendment of the scope of the
Services, such amendment shall be effectuated as provided by Section 12.1.1
hereof.

2.3 Subcontracting and Other Arrangements

The Manager may subcontract to any other Service Provider or any of its other
Affiliates, or arrange for the provision of any or all of the Services to be
provided by it under this Agreement by any other Service Provider or any other
of its Affiliates, and each of Global, Global LLC and Global Operating hereby
consents to any such subcontracting or arrangement; provided that the Manager
shall remain responsible to the Service Recipients for any Services provided by
such other Service Provider or Affiliate and provided further that any Service
Provider that is not an Affiliate of the Manager shall be reasonably acceptable
to Global.

2.4 Assumption of O&M and Asset Management Contracts

2.4.1 After the date of this Agreement, Global shall, and shall cause the other
members of the Global Group to, use its best efforts to have Manager or a member
of the Manager Group act as the primary operating and maintenance and asset
management counter-party for the Global Group energy projects; and the Manager
agrees to, and shall cause the other applicable members of the Manager Group to
enter into the relevant Asset Management Agreements and O&M Agreements on terms
and conditions that are market standard and otherwise reasonably acceptable to
Global. The amounts to be paid by members of the Global Group in respect of such
services shall not exceed the fair market value of such services (determined as
the price that would be applicable between an unrelated provider and recipient).

2.4.2 The provisions of Section 2.4.1 notwithstanding, (i) in circumstances
where in the good-faith determination of a senior executive officer of Global,
the engagement of a

 

8



--------------------------------------------------------------------------------

member of the Manager Group to provide prime operating and maintenance services
or prime asset management services would be commercially unreasonable or
(ii) with respect to projects located in markets or utilizing technologies where
the Manager Group does not provide operating and maintenance or asset management
services, members of the Global Group may engage third party providers with
respect to such services.

ARTICLE 3.

SERVICES AND POWERS OF THE MANAGER

3.1 Services

The Manager will provide, or arrange for the provision by other Service
Providers of the following services (the “Services”) to the Service Recipients,
provided, however, that in the event the Service Recipients are able to, or
otherwise elect to, provide any or all of the below mentioned Services itself
then neither Manager nor any other Service Provider shall provide such Services:

3.1.1 causing or supervising the carrying out of all day to day management,
secretarial, accounting, banking, treasury, administrative, liaison,
representative, regulatory and reporting functions and obligations;

3.1.2 identifying, evaluating and recommending to the Global Group acquisitions
or dispositions from time to time and, where requested to do so, assisting in
negotiating the terms of such acquisitions or dispositions;

3.1.3 recommending and implementing the business strategy of the Service
Recipients, including potential new markets to enter;

3.1.4 establishing and maintaining or supervising the establishment and
maintenance of books and records;

3.1.5 recommending and, where requested to do so, assisting in the raising of
funds whether by way of debt, equity or otherwise, including the preparation,
review or distribution of any prospectus or offering memorandum in respect
thereof and assisting with communications support in connection therewith;

3.1.6 recommending to the members of the Global Group suitable candidates to
serve on the Governing Bodies of the Global Group;

3.1.7 making recommendations with respect to the exercise of any voting rights
to which the Service Recipients are entitled in respect of its Subsidiaries;

3.1.8 making recommendations with respect to the payment of dividends by the
Service Recipients or any other distributions by the Service Recipients,
including distributions by Global to its stockholders;

3.1.9 monitoring and/or oversight of the applicable Service Recipient’s
accountants, legal counsel and other accounting, financial or legal advisors and
technical,

 

9



--------------------------------------------------------------------------------

commercial, marketing and other independent experts and managing litigation in
which a Service Recipient is sued or commencing litigation after consulting
with, and subject to the approval of, the relevant Governing Body;

3.1.10 attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient, subject to
approval by the relevant Governing Body;

3.1.11 supervising the timely calculation and payment of taxes payable, and the
filing of all tax returns, by each Service Recipient;

3.1.12 causing or supervising the preparation of the Service Recipients’ annual
combined financial statements and quarterly interim financial statements and, as
applicable, local statutory accounts (i) to be prepared in accordance with GAAP
and audited at least to such extent and with such frequency as may be required
by law, regulation or in order to comply with any debt covenants; and (ii) to be
submitted to the Governing Body of each Service Recipient for its prior
approval;

3.1.13 making recommendations in relation to and effecting the entry into
insurance of each Service Recipient’s assets, together with other insurances
against other risks, including directors and officers insurance, as the relevant
Service Provider and the relevant Governing Body may from time to time agree;

3.1.14 arranging for individuals to carry out the functions of the principal
executive, accounting and financial officers for Global only for purposes of
applicable securities laws and the regulations of any stock exchange on which
the Securities of Global are listed and subject to the approval of Global’s
Governing Body;

3.1.15 providing individuals to act as senior officers of the Service Recipients
as agreed from time to time, subject to the approval of the relevant Governing
Body;

3.1.16 making recommendations to the Service Recipients regarding the
maintenance of compliance with applicable Laws and other obligations; and

3.1.17 providing all such other services as may from time to time be agreed with
the Service Recipients that are reasonably related to the Service Recipient’s
day to day operations.

3.2 Supervision of Manager’s Activities

The Manager and all other Service Providers shall, at all times, be subject to
the supervision of the Independent Committee, and shall only provide or arrange
for the provision of such Services as the Independent Committee may request from
time to time.

3.3 Restrictions on the Manager

3.3.1 The Manager shall, and shall cause any other Service Provider to, refrain
from taking any action that is not in compliance with or would violate any Laws
or that

 

10



--------------------------------------------------------------------------------

otherwise would not be permitted by the Governing Instruments of the Service
Recipients, and shall ensure that all Services are performed in good faith in
the interest of the Service Recipient. If the Manager or any Service Provider is
instructed to take any action that is not in such compliance by a Service
Recipient’s Governing Body, such person will promptly notify such Governing Body
of its judgment that such action would not comply with or violate any such Laws
or otherwise would not be permitted by such Governing Instrument.

3.3.2 In performing its duties under this Agreement, each member of the Manager
Group shall be entitled to rely in good faith on qualified experts,
professionals and other agents (including on accountants, appraisers,
consultants, legal counsel and other professional advisors) and shall be
permitted to rely in good faith upon the direction of a Service Recipient’s
Governing Body to evidence any approvals or authorizations that are required
under this Agreement. All references in this Agreement to the Service Recipients
or Governing Body for the purposes of instructions, approvals and requests to
the Manager will refer to the Governing Body.

3.3.3 Except as approved by Global, the Manager shall, and shall cause any other
Service Provider to, keep any funds of any Service Recipient in segregated
accounts kept in the name of the relevant Service Provider.

3.3.4 Notwithstanding any other provision of this Agreement, Manager shall, and
shall cause all other Service Providers to, at all times comply with Global’s
Conflict of Interest Policy. In particular, it shall ensure that the Independent
Committee approve in advance (i) the terms of material transactions of any
Service Recipient with any member of the Manager’s Group, (ii) the disposition
of material assets by any Service Recipient (other than the disposition of
non-material assets in the normal course of business), and (iii) the
commencement of any voluntary case under any bankruptcy or other debtor relief
laws, or the consent to an order for relief in any involuntary case under any
such law, or the appointment of any receiver or other custodian for all or
substantially all of the property, by or of any member of the Global Group.

3.4 Errors and Omissions Insurance

The Manager shall, and shall cause any other Service Provider to, at all times
during the term of this Agreement maintain “errors and omissions” insurance
coverage and other insurance coverage which is customarily carried by Persons
performing functions that are similar to those performed by the Service
Providers under this Agreement, with reputable insurance companies and in an
amount which is comparable to that which is customarily maintained by such other
Persons. In each case, the relevant Service Recipients shall be included as
additional insured or loss payees under the relevant policies.

3.5 Retention of Third-Party Project Asset Manager

In the event required by a project lender or other provider of project financing
associated with the applicable project, Global may request that the Manager
retain one or more independent third-party project asset managers reasonably
acceptable to Global. The cost and expense incurred as a result of the retention
of such third-party project asset managers shall be paid for by the relevant
Service Recipient, subject to the second sentence of Section 2.4.1 above.

 

11



--------------------------------------------------------------------------------

ARTICLE 4.

RELATIONSHIP BETWEEN THE MANAGER AND

THE SERVICE RECIPIENTS

4.1 Independent Contractor, No Partnership or Joint Venture

The parties acknowledge that the Manager is providing or arranging for the
provision of the Services hereunder as an independent contractor and that the
Service Recipients and the Manager are not partners or joint venturers with or
agents of each other, and nothing herein will be construed so as to make them
partners, joint venturers or agents or impose any liability as such on any of
them as a result of this Agreement; provided however that nothing herein will be
construed so as to prohibit the Service Recipients and the Manager from
embarking upon an investment together as partners, joint venturers or in any
other manner whatsoever.

ARTICLE 5.

MANAGEMENT AND EMPLOYEES

5.1 Management and Employees

5.1.1 The Manager shall arrange, or shall arrange for another member of the
Manager Group to arrange, for such qualified personnel and support staff to be
dedicated to carrying out the Services. Except as agreed to between the Manager
and Global, such personnel and support staff shall devote their full time to the
provision of the Services to the Service Recipients.

5.1.2 Each of Global, Global LLC and Global Operating shall, and shall cause
each of the other Service Recipients to do all things reasonably necessary on
its part as requested by any member of the Manager Group consistent with the
terms of this Agreement to enable the members of the Manager Group to fulfill
their obligations, covenants and responsibilities and to exercise their rights
pursuant to this Agreement, including making available to the Manager Group, and
granting the Manager Group access to, the employees and contractors of the
Service Recipients as any member of the Manager Group may from time to time
reasonably request.

5.1.3 The Manager covenants and agrees to exercise, and to cause the other
Service Providers to exercise, the power and to discharge and to cause the other
Service Providers to discharge, the duties conferred under this Agreement
honestly and in good faith, and shall exercise, and shall cause the other
Service Providers to exercise the degree of care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances.

ARTICLE 6.

INFORMATION AND RECORDS

6.1 Books and Records

The Manager shall, or shall cause any other Service Provider to, as applicable,
maintain proper books, records and documents on behalf of each Service
Recipient, in which complete, true and correct entries, in conformity in all
material respects with GAAP and all requirements of applicable Laws, will be
made.

 

12



--------------------------------------------------------------------------------

6.2 Examination of Records by the Service Recipients

Upon reasonable prior notice by the Service Recipients to the relevant member of
the Manager Group, the relevant member of the Manager Group will make available
to the Service Recipients and their authorized representatives, for examination
during normal business hours on any Business Day, all books, records and
documents required to be maintained under Section 6.1 hereof. In addition, the
Manager Group will make available to the Service Recipients or their authorized
representatives, including any members of the Independent Committee, such
financial and operating data in respect of the performance of the Services under
this Agreement as may be in existence and as the Service Recipients or their
authorized representatives will from time to time reasonably request, including
for the purposes of conducting any audit in respect of expenses of the Service
Recipients or other matters necessary or advisable to be audited in order to
conduct an audit of the financial affairs of the Service Recipients. Any
examination of records will be conducted in a manner which will not unduly
interfere with the conduct of the Service Recipients’ activities or of the
Manager Group’s business in the ordinary course.

6.3 Access to Information by Manager Group

6.3.1 Each of Global, Global LLC and Global Operating shall, and shall cause the
other Service Recipients to:

6.3.1.1 grant, or cause to be granted, to the Manager Group full access to all
documentation and information reasonably necessary in order for the Manager
Group to perform its obligations, covenants and responsibilities pursuant to the
terms hereof and to enable the Manager Group to provide the Services; and

6.3.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Manager Group, and promptly
notify the appropriate member of the Manager Group of any material facts or
information of which the Service Recipients are aware, including any known,
pending or threatened suits, actions, claims, proceedings or orders by or
against any member of the Global Group before any Governmental Authority, that
may affect the performance of the obligations, covenants or responsibilities of
the Manager Group pursuant to this Agreement, including maintenance of proper
financial records.

6.4 Access to Information by Service Recipients

6.4.1 The Manager shall, and shall cause the other members of the Manager Group
and any other Service Provider to:

6.4.1.1 grant, or cause to be granted, to the Global Group full access to all
documentation and information reasonably necessary in order for the Global Group
to conduct their business; and

6.4.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Global Group, including the
Independent Committee, and promptly notify the appropriate Service Recipient of
any material facts or information of which the Manager Group is aware,

 

13



--------------------------------------------------------------------------------

including any known, pending or threatened suits, actions, claims, proceedings
or orders by or against any member of the Manager Group before any Governmental
Authority, that may affect the Global Group, including maintenance of proper
financial records.

6.5 Additional Information

The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any of the Service
Providers or any of its Affiliates has an interest and that, subject to
compliance with this Agreement, none of the Service Providers or any of their
respective Affiliates will be liable to account to the Service Recipients with
respect to such activities or results; provided, however, that the relevant
Service Provider will not (and will cause its Affiliates not to), in making any
use of such additional information, do so in any manner that would cause or
result in a breach of any confidentiality provision of agreements to which any
Service Recipient is (or may become) a party or is (or may become) bound.

ARTICLE 7.

FEES AND EXPENSES

7.1 Base Management Fee

7.1.1 Global LLC, on behalf of the Service Recipients, hereby agrees to pay,
during the term of this Agreement, the Base Management Fee. The Base Management
Fee, prorated for the relevant time period, shall be paid quarterly in arrears.
For the avoidance of doubt, the parties hereto agree that the Base Management
Fee for the calendar year 2015 is zero and, as a result, neither Global LLC nor
any of the Service Recipients shall be obligated to make payment in respect of
services provided by Manager during such year.

7.1.2 The Base Management Fee will not be reduced by operation of this Agreement
by the amount of any fees that are paid or payable by any member of the Global
Group to any member of the Manager Group pursuant to any Operating and
Administrative Agreements.

7.2 Computation and Payment of Quarterly Base Management Fee Amount

7.2.1 The Manager will compute the part of the Base Management Fee payable for
each Quarter as soon as practicable following the end of the Quarter with
respect to which such payment is due, but in any event no later than 30 days
following the end of such Quarter. A copy of the computations made will
thereafter promptly be delivered to Global LLC. As soon as practicable following
delivery of the computation of the part of the Base Management Fee for any
Quarter, but in no event later than the 45th day following the end of such
Quarter, Global LLC shall remit the corresponding payment for the corresponding
Quarter to the Manager.

7.3 Expenses

7.3.1 The Manager acknowledges and agrees that the Service Recipients will not
be required to reimburse any member of the Manager Group for the salaries and
other remuneration of the management, personnel or support staff of the Manager
Group who provide the Services to such Service Recipients or overhead for such
persons.

 

14



--------------------------------------------------------------------------------

7.3.2 The Manager acknowledges and agrees that the Service Recipients will not
be required to reimburse the Manager for out-of-pocket fees, costs and expenses,
including those of any third party, incurred by the Manager or any member of the
Manager Group in connection with the provision of the Services. Expenses are
expected to include, among other things:

7.3.2.1 fees, costs and expenses as a result of Global being a publicly traded
entity, including, but not limited to, costs associated with annual, quarterly
and current reports, independent auditor fees, governance and compliance,
registrar and transfer agent fees, exchange listing fees, tax return preparation
and distribution, legal fees, independent director compensation and directors
and officers liability insurance premiums, but excluding any fees directly
related to the initial public offering of Global’s Class A Common Stock;

7.3.2.2 non-project level operating expenses and non-project level operating
expenses capital expenditures incurred in connection with the provisions of the
Services, including those related to information technology systems and
enterprise resource planning systems;

7.3.2.3 fees, costs and expenses relating to any debt or equity financing of any
member of the Global Group which fails to be completed for any reason;

7.3.2.4 fees, costs and expenses incurred in connection with the general
administration of any Service Recipient;

7.3.2.5 taxes, licenses and other statutory fees or penalties levied against or
in respect of a Service Recipient in respect of Services;

7.3.2.6 amounts paid by the relevant member of the Manager Group under
indemnification, contribution or similar arrangements;

7.3.2.7 fees, costs and expenses relating to financial reporting, regulatory
filings and investor relations and the fees, costs and expenses of agents,
advisors and other Persons who provide Services to a Service Recipient;

7.3.2.8 any other fees, costs and expenses incurred by the relevant member of
the Manager Group that are reasonably necessary for the performance by the
relevant member of the Manager Group of its duties and functions under this
Agreement or any Operating and Administrative Agreement;

7.3.2.9 fees, expenses and costs, including Transaction Fees, incurred in
connection with the investigation, acquisition, holding or disposal of any asset
or business (including with respect to any Acquired Assets) that is made or that
is proposed to be made by the Service Recipients to the extent any such
transaction fails to be completed for whatever reason; provided that, where the
acquisition or proposed

 

15



--------------------------------------------------------------------------------

acquisition involves a joint acquisition that is made alongside one or more
other Persons, the Manager shall allocate such fees, expenses and costs in
proportion to the notional amount of the acquisition made (or that would have
been made in the case of an unconsummated acquisition) among members of the
Global Group and such other Persons; and

7.3.2.10 fees, expenses and costs associated with obtaining and maintaining
reasonable and customary insurance.

7.4 Governmental Charges

Without limiting Section 7.3 above, Global LLC, on behalf of the Service
Recipients, shall pay or reimburse the relevant member of the Manager Group for
all sales taxes, use taxes, value added taxes, withholding taxes or other
similar taxes, customs duties or other governmental charges (“Governmental
Charges”) that are levied or imposed by any Governmental Authority by reason of
this Agreement, any Operating and Administrative Agreement or any other
agreement contemplated by this Agreement, or the fees or other amounts payable
hereunder or thereunder, except (i) for any income taxes, corporation taxes,
capital taxes or other similar taxes payable by any Service Provider which are
personal to such Service Provider and (ii) to the extent such Governmental
Charges relate to the provision of Services by Manager or any other Service
Provider pursuant to this Agreement. Any failure by the Manager Group to collect
monies on account of these Governmental Charges shall not constitute a waiver of
the right to do so.

7.5 Computation and Payment of Expenses and Governmental Charges

From time to time the Manager shall, or shall cause the other Service Providers
to, prepare statements (each an “Expense Statement”) documenting the
Governmental Charges to be reimbursed pursuant to this Article 7 and shall
deliver such statements, together with reasonable backup documentation, to the
relevant Service Recipient. All Governmental Charges reimbursable pursuant to
this Article 7 shall be reimbursed by the relevant Service Recipient no later
than the date which is 30 days after receipt of a correct and complete Expense
Statement. The provisions of this Section 7.5 shall survive the termination of
this Agreement.

ARTICLE 8.

REPRESENTATIONS AND WARRANTIES

OF THE MANAGER AND THE SERVICE RECIPIENTS

8.1 Representations and Warranties of the Manager

The Manager hereby represents and warrants to the Service Recipients that:

8.1.1 it is validly organized and existing under the laws of the State of
Delaware;

8.1.2 it, or any Service Provider, as applicable, holds, and shall hold, such
Permits as are necessary to perform its obligations hereunder and is not aware
of, or shall inform the Service Recipients promptly upon knowledge of, any
reason why such Permits might be cancelled;

 

16



--------------------------------------------------------------------------------

8.1.3 it has the power, capacity and authority to enter into this Agreement and
to perform its obligations hereunder;

8.1.4 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

8.1.5 the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not contravene, breach or result
in any default under its Governing Instruments, or under any mortgage, lease,
agreement or other legally binding instrument, Permit or applicable Law to which
it is a party or by which it or any of its properties or assets may be bound,
except for any such contravention, breach or default which would not have a
material adverse effect on the business, assets, financial condition or results
of operations of the Manager, any Services to be provided hereunder, or any
Service Recipients; no authorization, consent or approval, or filing with or
notice to any Person is required in connection with the execution, delivery or
performance by it of this Agreement; and

8.1.6 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

8.2 Representations and Warranties of the Service Recipients

Global, Global LLC and Global Operating, each hereby represents and warrants, on
its behalf and on behalf of each of the other Service Recipients, to the Manager
that:

8.2.1 it (and, if applicable, its managing member) is validly organized and
existing under the Laws governing its formation and organization;

8.2.2 it, or the relevant Service Recipient, holds such Permits necessary to own
and operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of any reason why such Permits might
be cancelled;

8.2.3 it (or, as applicable, its managing member on its behalf) has the power,
capacity and authority to enter into this Agreement and to perform its duties
and obligations hereunder;

8.2.4 it (or, as applicable, its managing member) has taken all necessary action
to authorize the execution, delivery and performance of this Agreement;

8.2.5 the execution and delivery of this Agreement by it (or, as applicable, its
managing member on its behalf) and the performance by it of its obligations
hereunder do not

 

17



--------------------------------------------------------------------------------

and will not contravene, breach or result in any default under its Governing
Instruments (or, if applicable, the Governing Instruments of its managing
member), or under any mortgage, lease, agreement or other legally binding
instrument, Permit or applicable Law to which it is a party or by which any of
its properties or assets may be bound, except for any such contravention, breach
or default which would not have a material adverse effect on the business,
assets, financial condition or results of operations of the Service Recipients
as a whole;

8.2.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its managing member on its behalf) of this Agreement; and

8.2.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

ARTICLE 9.

LIABILITY AND INDEMNIFICATION

9.1 Indemnity

9.1.1 Global, Global LLC and Global Operating hereby jointly and severally
agree, to the fullest extent permitted by applicable Laws, to indemnify and hold
harmless, and to cause each other Service Recipient to indemnify and hold
harmless, each member of the Manager Group, any of its Affiliates (other than
any member of the Global Group) and any directors, officers, agents, members,
partners, stockholders and employees and other representatives of each of the
foregoing (each, a “Manager Indemnified Party”) from and against any claims,
liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) incurred by them or threatened in connection with any and all
actions, suits, investigations, proceedings or claims of any kind whatsoever,
whether arising under statute or action of a Governmental Authority or otherwise
or in connection with the business, investments and activities of the Service
Recipients or in respect of or arising from this Agreement or the Services
provided hereunder (“Claims”), including any Claims arising on account of the
Governmental Charges contemplated by Section 7.4 that are capitalized on the
Service Recipients’ financial statements hereof; provided that no Manager
Indemnified Party shall be so indemnified with respect to any Claim to the
extent that such Claim results from a Manager Indemnified Party’s bad faith,
fraud, willful misconduct or gross negligence or, in the case of a criminal
matter, conduct undertaken with knowledge that the conduct was unlawful.

9.1.2 If any action, suit, investigation, proceeding or claim is made or brought
by any third party with respect to which a Service Recipient is obligated to
provide indemnification under this Agreement (a “Third Party Claim”), the
Manager Indemnified Party will have the right to employ its own counsel in
connection therewith, and the reasonable fees and expenses of such counsel, as
well as the reasonable costs (excluding an amount reimbursed

 

18



--------------------------------------------------------------------------------

to such Manager Indemnified Party for the time spent in connection therewith)
and out-of-pocket expenses incurred in connection therewith will be paid by the
Service Recipient in such case, as incurred but subject to recoupment by the
Service Recipient to the extent it ultimately is not liable to pay
indemnification hereunder.

9.1.3 The Manager Indemnified Party and the Service Recipients agree that,
promptly after the receipt of notice of the commencement of any Third Party
Claim, the Manager Indemnified Party will notify the Service Recipient and the
Independent Committee in writing of the commencement of such Third Party Claim
(provided that any accidental failure to provide any such notice will only
prejudice the right of any such Manager Indemnified Party hereunder to the
extent it actually affects the Relevant Service Recipient’s defense against the
relevant Third Party Claim) and, throughout the course of such Third Party
Claim, such Manager Indemnified Party will provide copies of all relevant
documentation to such Service Recipient and the Independent Committee, and to
keep the Service Recipient and the Independent Committee apprised of the
progress thereof, and to discuss with the Service Recipient all significant
actions proposed, and to not settle any Third Party Claim without the approval
of the Independent Committee.

9.1.4 The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 9.1 shall be in addition to and not in
derogation of any other liability which the Manager Indemnifying Party in any
particular case may have or of any other right to indemnity or contribution
which any Manager Indemnified Party may have by statute or otherwise at law.

9.1.5 The indemnity provided in this Section 9.1 shall survive the completion of
Services rendered under, or any termination or purported termination of, this
Agreement.

9.2 Limitation of Liability

9.2.1 The Manager assumes no responsibility under this Agreement other than to
render the Services in good faith and otherwise in accordance with this
Agreement, and will not be responsible for any action of a Service Recipient’s
Governing Body in following or declining to follow any advice or recommendations
of the relevant Service Provider.

9.2.2 The Service Recipients hereby agree that no Manager Indemnified Party will
be liable to a Service Recipient, a Service Recipient’s Governing Body
(including, for greater certainty, a director or officer of a Service Recipient
or another individual with similar function or capacity) or any security holder
or partner of a Service Recipient for any Liabilities that may occur as a result
of any acts or omissions by the Manager Indemnified Party pursuant to or in
accordance with this Agreement, except to the extent that such Liabilities
result from the Manager Indemnified Party’s bad faith, fraud, willful misconduct
or gross negligence, or in the case of a criminal matter, conduct undertaken
with knowledge that the conduct was unlawful.

9.2.3 The maximum amount of the aggregate liability of the Manager Indemnified
Parties pursuant to this Agreement will be equal to (i) for the calendar year
2015, an amount equal to the Base Management for the calendar year 2016 and
(ii) thereafter, the Base Management Fees paid pursuant to this Agreement in the
two most recent calendar years by the Service Recipients pursuant to Article 7.

 

19



--------------------------------------------------------------------------------

9.2.4 For the avoidance of doubt, the provisions of this Section 9.2 shall
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.

9.3 Benefit to all Manager Indemnified Parties

9.3.1 Global, Global LLC and Global Operating on behalf of themselves and the
other Service Recipients, hereby constitute the Manager as trustee for each of
the Manager Indemnified Parties of the covenants of the Service Recipients under
this Article 9 with respect to such Manager Indemnified Parties and the Manager
hereby accepts such trust and agrees to hold and enforce such covenants on
behalf of the Manager Indemnified Parties.

9.3.2 The Manager hereby constitutes the Service Recipients as trustees for each
Service Recipient’s Governing Body (including, for greater certainty, a director
or officer of a Service Recipient or another individual with similar function or
capacity) or any security holder or partner of a Service Recipient, of the
covenants of the Manager under this Article 9 with respect to such parties and
the Service Recipients hereby accept such trust and agree to hold and enforce
such covenants on behalf of such parties.

ARTICLE 10.

TERM AND TERMINATION

10.1 Term

This Agreement shall continue in full force and effect until terminated in
accordance with Section 10.2, Section 10.3 or Section 12.1 hereof.

10.2 Termination by the Service Recipients

10.2.1 Global on behalf of the Service Recipients may, subject to
Section 10.2.2, terminate this Agreement effective upon 90 days’ prior written
notice of termination to the Manager without payment of any termination fee:

10.2.1.1 if the Manager defaults in the performance or observance of any
material term, condition or covenant contained in this Agreement in a manner
that results in material harm to the Service Recipients and such default
continues for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30-day period;

10.2.1.2 if the Manager engages in any act of fraud, misappropriation of funds
or embezzlement against any Service Recipient that results in material harm to
the Service Recipients;

 

20



--------------------------------------------------------------------------------

10.2.1.3 if the Manager is grossly negligent in the performance of its
obligations under this Agreement and such gross negligence results in material
harm to the Service Recipients;

10.2.1.4 if the Manager, Global, Global LLC or Global Operating makes a general
assignment for the benefit of its creditors, institutes proceedings to be
adjudicated voluntarily bankrupt, consents to the filing of a petition of
bankruptcy against it, is adjudicated by a court of competent jurisdiction as
being bankrupt or insolvent, seeks reorganization under any bankruptcy law or
consents to the filing of a petition seeking such reorganization or has a decree
entered against it by a court of competent jurisdiction appointing a receiver
liquidator, trustee or assignee in bankruptcy or in insolvency;

10.2.1.5 upon a Change in Control; or

10.2.1.6 upon such date that the Manager and its Affiliates no longer
beneficially own capital stock representing more than 50% of the voting power of
all the capital stock issued by Global outstanding on such date.

10.2.2 This Agreement may only be terminated pursuant to Section 10.2.1 above by
Global with the prior approval of all the members of the Independent Committee.

10.2.3 This Agreement may also be terminated by Global pursuant to
Section 12.1.1 hereof with the prior approval of all of the members of the
Independent Committee.

10.2.4 Each of Global, Global LLC and Global Operating hereby agrees and
confirms that this Agreement may not be terminated due solely to the poor
performance or under-performance of any of their Subsidiaries or the Business or
any investment made by any member of the Global Group on the recommendation of
any member of the Manager Group, provided that no provision of this Agreement
shall limit the right of the relevant Service Recipient to terminate any
Operating and Administrative Agreements in accordance with the provisions
thereof.

10.3 Termination by the Manager

10.3.1 The Manager may terminate this Agreement effective upon 90 days’ prior
written notice of termination to the Service Recipients without payment of any
termination fee if:

10.3.1.1 any Service Recipient defaults in the performance or observance of any
material term, condition or covenant contained in this Agreement in a manner
that results in material harm to the Manager and such default continues for a

10.3.1.2 period of 30 days after written notice thereof specifying such default
and requesting that the same be remedied in such 30-day period; or

10.3.1.3 any Service Recipient makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of

 

21



--------------------------------------------------------------------------------

competent jurisdiction as being bankrupt or insolvent, seeks reorganization
under any bankruptcy law or consents to the filing of a petition seeking such
reorganization or has a decree entered against it by a court of competent
jurisdiction appointing a receiver liquidator, trustee or assignee in bankruptcy
or in insolvency.

10.3.1.4 upon a Change in Control; or

10.3.1.5 upon such date that the Manager and its Affiliates no longer
beneficially own capital stock representing more than 50% of the voting power of
all the capital stock issued by Global outstanding on such date.

10.4 Survival Upon Termination

If this Agreement is terminated pursuant to this Article 10 or Article 12, such
termination will be without any further liability or obligation of any party
hereto, except as provided in Section 6.4, Article 9, Section 10.5 and
Section 10.6 hereof. The provisions of Article 11 of this Agreement shall
survive termination of this agreement for the period set forth therein.

10.5 Action Upon Termination

10.5.1 From and after the effective date of the termination of this Agreement,
the Manager shall not be entitled to receive the Base Management Fee for further
Services under this Agreement, but will be paid all compensation accruing to and
including the date of termination (including such day).

10.5.2 Upon any termination of this Agreement, the Manager shall forthwith:

10.5.2.1 after deducting any accrued compensation and reimbursements for any
Expenses to which it is then entitled, pay over to the Service Recipients all
money collected and held for the account of the Service Recipients pursuant to
this Agreement;

10.5.2.2 deliver to the Service Recipients’ Governing Bodies a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Governing Bodies with respect to the Service
Recipients; and

10.5.2.3 deliver to the Service Recipients’ Governing Bodies all property and
documents of the Service Recipients then in the custody of the Manager Group.

10.6 Release of Money or other Property Upon Written Request

Without limiting Section 3.3 hereof, the Manager hereby agrees that any money or
other property of the Service Recipients or their Subsidiaries held by the
Manager Group under this Agreement shall be held by the relevant member of the
Manager Group as custodian for such Person, and the relevant member of the
Manager Group’s records shall be appropriately marked clearly to reflect the
ownership of such money or other property by such Person. Upon the

 

22



--------------------------------------------------------------------------------

receipt by the relevant member of the Manager Group of a written request signed
by a duly authorized representative of a Service Recipient requesting the
relevant member of the Manager Group to release to the Service Recipient any
money or other property then held by the relevant member of the Manager Group
for the account of such Service Recipient under this Agreement, the relevant
member of the Manager Group shall release such money or other property to the
Service Recipient within a reasonable period of time, but in no event later than
5 Business Days following such request. The relevant member of the Manager Group
shall not be liable to any Service Recipient, a Service Recipient’s Governing
Body or any other Person for any acts performed or omissions to act by a Service
Recipient in connection with the money or other property released to the Service
Recipient in accordance with the second sentence of this Section 10.6. Each
Service Recipient shall indemnify and hold harmless the relevant member of the
Manager Group, any of its Affiliates (other than any member of the Global Group)
and any directors, officers, agents, members, partners, shareholders and
employees and other representatives of each of the foregoing from and against
any and all Liabilities which arise in connection with the relevant member of
the Manager Group’s release of such money or other property to the Service
Recipient in accordance with the terms of this Section 10.6. Indemnification
pursuant to this provision shall be in addition to any right of such Persons to
indemnification under Section 10.1 hereof. For the avoidance of doubt, the
provisions of this Section 10.6 shall survive termination of this Agreement. The
Service Recipients hereby constitute the Manager as trustee for each Person
entitled to indemnification pursuant to this Section 10.6 of the covenants of
the Service Recipients under this Section 10.6 with respect to such Persons and
the Manager hereby accepts such trust and agrees to hold and enforce such
covenants on behalf of such Persons.

ARTICLE 11.

NON-COMPETE

11.1 Non-Compete

Each of Global, Global LLC and Global Operating agrees that it and its
Affiliates will not, and will not agree to, directly or indirectly:

11.1.1 engage in, provide financing for or arrange any power generation project
development activity;

11.1.2 acquire, purchase, obtain or invest in any equity or other ownership
interest of any other person engaged in the business of developing or
constructing power generation projects (such business, the “Development or
Construction Business”), except in connection with such acquisition, purchase or
investment the Manager or a member of the Manager Group acquires, purchases or
invests in, as applicable, at fair market value, all or the relevant part of
such Development or Construction Business;

11.1.3 engage in any commercial activities, negotiations, planning, exploratory
or strategic discussions or other similar activities that relate to, or are
otherwise designed to facilitate, finance, induce or otherwise assist any person
(other than the Manager or its designee) in the development or construction of
any power project;

 

23



--------------------------------------------------------------------------------

11.1.4 prior to the Construction Completion Date, make any payment to any Person
(other than the Manager or its designee) to facilitate, finance, induce or
otherwise assist the construction of a power generation project, except with the
prior written consent of the Manager; or

11.1.5 engage in the business of providing operating and maintenance services or
asset management services for power generation projects or assets.

11.1.6 Notwithstanding anything to the contrary in the foregoing Section 11.1,
Global and its Subsidiaries and Affiliates shall be able to negotiate,
structure, sign definitive legal agreements, make milestone payments and finance
the acquisition of development projects provided Global does not make any
payments in connection with such project before the Construction Completion
Date.

11.2 Non-Solicitation

Global agrees that it shall not, and shall cause its Affiliates not to, solicit
or induce (or attempt to solicit or induce) any employees of the Manager to
terminate his or her employment with the Manager.

11.3 Survival

For the avoidance of doubt, the provisions of this Article 11 shall remain in
effect regardless of any termination of this Agreement pursuant to Article 10 or
Article 12 of this Agreement.

ARTICLE 12.

GENERAL PROVISIONS

12.1 Amendment, Waiver

12.1.1 Global is entitled to amend the scope of the Services, including by
reducing the number of Service Recipients or the nature or description of the
Services or otherwise, by providing 180 days’ prior written notice to the
Manager; provided, however, that Global may not increase the scope of the
Services without the Manager’s prior written consent; and provided further,
however, that prior to such modification, Global and the Manager shall agree in
writing to any modification of the Base Management Fee resulting from such
change in scope. Subject to Section 10.2.3 hereof, in the event that Global and
the Manager are unable to agree on a modified Base Management Fee, Global may
terminate this Agreement after the end of such 180-day period by providing 30
days’ prior written notice to the Manager.

12.1.2 Except as expressly provided in this Agreement, no amendment or waiver of
this Agreement, except pursuant to the first sentence of Section 12.1 above,
will be binding unless the prior approval of a majority of the members of the
Independent Committee is obtained and the amendment or waiver is executed in
writing by the party to be bound thereby. No waiver of any provision of this
Agreement will constitute a waiver of any other provision nor will any waiver of
any provision of this Agreement constitute a continuing waiver unless otherwise
expressly provided. A party’s failure or delay in exercising any right under
this Agreement will not operate as a waiver of that right. A single or partial
exercise of any right will not preclude a party from any other or further
exercise of that right or the exercise of any other right.

 

 

24



--------------------------------------------------------------------------------

12.2 Assignment

12.2.1 This Agreement shall not be assigned by the Manager without the prior
written consent of Global, except (i) pursuant to Section 2.3 hereof or (ii) in
the case of assignment to a Person that is the Manager’s successor by merger,
consolidation or purchase of assets, in which case the successor shall be bound
under this Agreement and by the terms of the assignment in the same manner as
the Manager is bound under this Agreement. In addition, provided that the
Manager provides prior written notice to the Service Recipients for
informational purposes only, nothing contained in this Agreement shall preclude
any pledge, hypothecation or other transfer or assignment of the Manager’ rights
under this Agreement, including any amounts payable to the Manager under this
Agreement, to a bona fide lender as security.

12.2.2 This Agreement shall not be assigned by any of the Service Recipients
without the prior written consent of the Manager, except in the case of
assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase of assets, in which case the successor shall
be bound under this Agreement and by the terms of the assignment in the same
manner as such Service Recipient is bound under this Agreement.

12.2.3 Any purported assignment of this Agreement in violation of this Article
12 shall be null and void.

12.3 Failure to Pay When Due

Any amount payable by any Service Recipient to any member of the Manager Group
hereunder which is not remitted when so due will remain due (whether on demand
or otherwise) and interest will accrue on such overdue amounts (both before and
after judgment) at a rate per annum equal to the Interest Rate.

12.4 Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.

12.5 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with

 

25



--------------------------------------------------------------------------------

such subject matter except as specifically set forth or referred to in this
Agreement. No reliance is placed on any warranty, representation, opinion,
advice or assertion of fact made either prior to, contemporaneous with, or after
entering into this Agreement, by any party to this Agreement or its directors,
officers, employees or agents, to any other party to this Agreement or its
directors, officers, employees or agents, except to the extent that the same has
been reduced to writing and included as a term of this Agreement, and none of
the parties to this Agreement has been induced to enter into this Agreement by
reason of any such warranty, representation, opinion, advice or assertion of
fact. Accordingly, there will be no liability, either in tort or in contract,
assessed in relation to any such warranty, representation, opinion, advice or
assertion of fact, except to the extent contemplated above.

For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements. Each such agreement, and all
its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.

12.6 Mutual Waiver of Jury Trial

AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.

12.7 Consent to Jurisdiction and Service of Process

EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY

ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

26



--------------------------------------------------------------------------------

12.8 Governing Law

The internal law of the State of New York will govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.

12.9 Enurement

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

12.10 Notices

Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (i) when delivered personally to the recipient, (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. Notices and other communications
will be addressed as follows:

If to the Service Recipients:

TerraForm Global, Inc.

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

If to the Manager: SunEdison, Inc.

13736 Riverport Drive

Maryland Heights, Missouri 63043

Attn: General Counsel

Facsimile: (866) 773-0791

 

27



--------------------------------------------------------------------------------

12.11 Further Assurances

Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.

12.12 Counterparts

This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.

[Signature pages follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TERRAFORM GLOBAL, INC. By:  

/s/ Yana Kravtsova

Name:   Yana Kravtsova Title:   Senior Vice President, General Counsel and
Secretary TERRAFORM GLOBAL, LLC By:  

/s/ Yana Kravtsova

Name:   Yana Kravtsova Title:   Senior Vice President, General Counsel and
Secretary TERRAFORM GLOBAL OPERATING, LLC By:  

TerraForm Global, LLC, as sole member

 

By:

 

/s/ Yana Kravtsova

 

Name:

 

Yana Kravtsova

 

Title:

  Senior Vice President, General Counsel and Secretary

[Signature Page to Management Services Agreement]

 

29



--------------------------------------------------------------------------------

SUNEDISON, INC., as Manager By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Chief Financial Officer

[Signature Page to Management Services Agreement]

 

30



--------------------------------------------------------------------------------

Schedule I

Service Recipients

 

Name of Entity

   Jurisdiction of
organization
and
Qualification

Azure Power (Gujarat) Private Limited

   India

Bahia Eólica Participações S.A.

   Brazil

Centrais Eólicas Alvorada S.A

   Brazil

Centrais Eólicas Candiba S.A.

   Brazil

Centrais Eólicas Guanambi S.A.

   Brazil

Centrais Eólicas Guirapá S.A.

   Brazil

Centrais Eólicas Igaporã S.A.

   Brazil

Centrais Eólicas Ilhéus S.A.

   Brazil

Centrais Eólicas Licĺnio de Almeida S.A

   Brazil

Centrais Eólicas Nossa Senhora da Conceição S.A.

   Brazil

Centrais Eólicas Pajeú do Vento S.A.

   Brazil

Centrais Eólicas Pindaī S.A.

   Brazil

Centrais Eólicas Planaltina, S.A

   Brazil

Centrais Eólicas Porto Seguro S.A.

   Brazil

Centrais Eólicas Rio Verde S.A.

   Brazil

Centrais Eólicas Serra do Salto S.A.

   Brazil

Core Energy (RF) (Pty) Ltd.

   South Africa

Corporate Season Sdn Bhd

   Malaysia

EM Arjun Power Holdings 1 B.V.

   Netherlands

EM Arjun Power Holdings 2 B.V.

   Netherlands

EM Biotherm Holdings B.V.

   Netherlands

EM EOLO Holdings 1 B.V.

   Netherlands

EM EOLO Holdings 2 B.V.

   Netherlands

EM Firefly Holdings B.V.

   Netherlands

EM Holdings 1, LLC

   Delaware

EM Holdings 10, LLC

   Delaware

EM Holdings 11, LLC

   Delaware

EM Holdings 12, LLC

   Delaware

EM Holdings 13, LLC

   Delaware

EM Holdings 14, LLC

   Delaware

EM Holdings 15, LLC

   Delaware

EM Holdings 16, LLC

   Delaware

EM Holdings 17, LLC

   Delaware

EM Holdings 18, LLC

   Delaware

EM Holdings 19, LLC

   Delaware

EM Holdings 2, LLC

   Delaware

EM Holdings 20, LLC

   Delaware

EM Holdings 21, LLC

   Delaware

EM Holdings 22, LLC

   Delaware

EM Holdings 23, LLC

   Delaware

EM Holdings 24, LLC

   Delaware

EM Holdings 25, LLC

   Delaware

EM Holdings 26, LLC

   Delaware

EM Holdings 27, LLC

   Delaware

EM Holdings 28, LLC

   Delaware

EM Holdings 29, LLC

   Delaware

EM Holdings 3, LLC

   Delaware

EM Holdings 30, LLC

   Delaware

EM Holdings 4, LLC

   Delaware

EM Holdings 5, LLC

   Delaware

EM Holdings 6, LLC

   Delaware

EM Holdings 7, LLC

   Delaware

EM Holdings 8, LLC

   Delaware

EM Holdings 9, LLC

   Delaware

EM L’Volta Holdings 1 B.V.

   Netherlands

EM L’Volta Holdings 2 B.V.

   Netherlands

EM P.P. Solar Holdings B.V.

   Netherlands

EM Renewable Energy Holdings B.V.

   Netherlands

EM Sitara Holdings 1 B.V.

   Netherlands

EM Sitara Holdings 2 B.V.

   Netherlands

EM Solar Energy Holdings 1 B.V.

   Netherlands

EM Solar Energy Holdings 2 B.V.

   Netherlands

EM Solar Power Holdings 1 B.V.

   Netherlands

EM Solar Power Holdings 2 B.V.

   Netherlands

EM Suryalabh Holdings 1 B.V.

   Netherlands

EM Suryalabh Holdings 2 B.V.

   Netherlands

En Renewable Energy Ltd.

   India

En Wind Power Pvt. Ltd.

   India

Enerbras Centrais Elétricas S.A

   Brazil

Energética Serra da Prata S.A.

   Brazil

Energia Eolica de Honduras S.A.

   Honduras

Eolo de Nicaragua, S.A.

   Nicaragua

Erika Energy (RF) (Pty) Ltd.

   South Africa

ESP Urja Private Limited

   India

Fersa India Pvt. Ltd

   India

Firefly Investments 230 (Pty) Ltd.

   South Africa

Firefly Investments 245 (Pty) Ltd.

   South Africa

Focal Photovaltaic India Private Limited

   India

Focal Renewable Energy Two India Private Limited

   India

Fortune 11 Sdn Bhd

   Malaysia

Generacion Eolica India

   India

Globeleq Mesoamerica Energy (Wind) Ltd

   Bermuda

Honiton Energy (Baotou) Co. Ltd

   China

Honiton Energy (Xilinguole) Co. Ltd

   China

Honiton Energy BAV Holdings Ltd

   Hong Kong

Honiton Energy XIL Holdings Ltd

   Hong Kong

Inversiones Eolicas de Costa Rica, S.A

   Costa Rica

Inversiones Eolicas de Orosi Dos, S.A.

   Costa Rica

Millenium Synergy (Gujarat) Private Limited

   India

P.P. Solar Co. Ltd.

   Thailand

Plantas Eolicas SRL

   Costa Rica

Salvador Eólica Participações S.A

   Brazil

SE CHNS 1 Limited

   Hong Kong

SE CHNS 2 Limited

   Hong Kong

SE Emerging Markets Holding B.V.

   Netherlands

SE Emerging Markets Solar Holdings Pte Ltd

   Singapore

SEI Arjun Power Private Limited

   India

SEI L’Volta Private Limited

   India

SEI Sitara Private Limited

   India

SEI Solar Energy Private Limited

   India

SEI Solar Power Private Limited

   India

SEI Suryalabh Private Limited

   India

Silverstar Pavilion Sdn Bhd

   Malaysia

SunEdison (Dunhuang) Solar Plant Co. Limited

   China

SunEdison Firefly Holdings (Pty) Ltd.

   South Africa

SunEdison Holdings 4 B.V.

   Netherlands

SunEdison Renewable Energy Holding (Pty) Ltd.

   South Africa

SunEdison Renewable Energy Southern Africa (Pty) Ltd

   South Africa

SunEdison Solar Holdings 1 Pte Ltd

   Singapore

SunEdison Solar Holdings 2 Pte Ltd

   Singapore

SunEdison Solar Holdings 3 Pte Ltd

   Singapore

SunEdison TK Investment Holdings 2 Pte Ltd

   Singapore

TerraForm Global Bora Bora 1 B.V.

   Netherlands

TerraForm Global Bora Bora 2 B.V.

   Netherlands

TerraForm Global Brazil Holding B.V.

   Netherlands

TerraForm Global China Holdings BV

   Netherlands

TerraForm Global Focal 1 B.V.

   Netherlands

TerraForm Global Focal 2 B.V.

   Netherlands

TerraForm Global Holdings Spain 2 SL

   Spain

TerraForm Global India 1 B.V.

   Netherlands

TerraForm Global International Holdings BV

   Netherlands

TerraForm Global Operating, LLC

   Delaware

TerraForm Global Palmares Holding BV

   Netherlands

TerraForm Global, LLC

   Delaware

 

I-1